PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/217,006
Filing Date: 17 Mar 2014
Appellant(s): Savkar et al.



__________________
Ali Assar
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/12/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/9/19 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Regarding the rejection under 101, Appellant highlights part of the claim limitation and argues that the present claims do not recite a judicial exception. The highlighted limitation are:
receiving, with a processor, an indication of an opportunity to display a video advertisement;
generating, with the processor, a bid request for auctioning in real time the opportunity
to display the video advertisement to the consumer device, the bid request comprising a
plurality of fields 
controlling transmission, via a network connection, of the bid request to a plurality of bidder servers; 
	determining that the bid response is associated with a winning bid and 
	serving one or more video advertisements to the consumer device. 
Appellant’s claimed invention is related to extending fields in the traditional architecture of a real-time bidding exchange (RTB) platform by including several fields (to define objectives) to the bid request message (see [0037]-[0039]), and if the request is for video content use of existing supported protocols such as VAST.  The claimed invention is associated with the fields in open RTB bid request, rather than an improvement to the existing bidding RTB platform or any ad placement structure.

Regarding the DDR claim, Appellant’s claimed invention has nothing to do with providing web browsers, thus can not be compared. 
Appellant asserts that the claims provide for improvement to the technical field of distributing and processing bid requests for devices on a network and/or serving video advertisement based upon the bid request. As indicated above, the claimed invention is on the generating or providing fields for specifying publisher objectives. The claims as noted above are directed to bidding for advertisement opportunity, and there is no evidence that is provided indicating improvement to anything. The claimed invention might provide improvement to 
The “additional elements” or combination of the elements, do not add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field. The claimed invention does provide an improvement to another technology or technical field and improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. The dependent claims merely add further details of the abstract elements recited in the independent claims. Accordingly, the dependent claims are patent ineligible.  
 	Regarding the rejection under 103, Appellant further argues that nothing in Hsiung suggests:
generating a bid request comprising:
a first field indicating one or more supported video bid response
protocols,
a second field indicating a maximum bit rate,
a third field indicating a start delay in ad placement,
a fourth field indicating whether video content is embeddable, and
a fifth field indicating one or more types of companions supported in
association with the opportunity, wherein the bid request comprises one or
more objects that include one or more extensions; and
receiving a bid response to the bid request from a first bidder server of the

the bid response generated by the first bidder server based upon:
the one or more supported video bid response protocols indicated
in the bid request,
the maximum bit rate indicated in the bid request,
the start delay in ad placement indicated in the bid request,
whether the video content is embeddable, and
the one or more types of companions indicated in the bid request.
	As indicated in the last office action, Hsiung teaches the exchange server receiving an advertisement request (indication of an opportunity for displaying an advertisement) from a site or publisher being viewed on the client (such as a request for different type of advertisement including a video advertisement); the request for advertisement format information (e.g., size, duration, encoding format for an acceptable advertisement, the advertisement request may also include pricing information (e.g. lowest price or “floor” that the publisher is willing to accept).
The exchange server is also configured to send, a right-to-bid request, based on the advertisement request, to each advertisement servers, including an IP address, advertisement information, price information, publisher site information, inventory information, a time, client information, targeting information, site property information (whether the site is a web site, a software application, a video game, a television channel, etc.).  
The exchange server is further configured, to receive from each of the plurality of advertisement servers, a response to the right-to-bid request. Each response includes an indicator of a bid price, advertisement, advertisement format, size, type, frame rate, etc. 

Regarding the term  “supported video bid response protocols”, Appellant’s specification discloses (see table 3) a filed name “protocol” includes under the description, a Video bid response protocols supported and provides e.g., as VAST 2.0, VAST 2.0 Wrapper. Similar to Appellant’s description Hsiung teaches under the “integrated video” an “Integration type” field and provides option for selecting a type, such as VASTv.1.0.  Selection of VAST includes the type of companions supported. According to the specification “extensions” are fields such as creative duration, advertiser domain or “fields in which attributes of the information objectives are included”.  As such, Hsiung also teaches extensions (see fig. 1B). 
As indicated in the previous office actions, Hsiung failed to teach maximum bit rate, a start delay and types of companions supported. However, Saltonstall teaches an ad placement sytem, including an advertisement request with a start delay (whether the video content item allows a pre-roll, mid-roll or post roll ad placement). Nugent teaches delivering compliant video advertisements to devices, using VSAT; the video content may include recommended advertisement formats, type of advertisements recommended advertisement format, including minimum and maximum bitrate, mimetype, location to place the ad (pre-roll, mid-roll, overlay, etc.,) (see [0098]). It would have been obvious to one of ordinary sill in the art at the time of the invention to include the ad placement requirement in the bid request object in order to provide publisher compliant video by providing specific information about the request.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688       
                                                                                                                                                                                                 /ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.